Citation Nr: 1011602	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  09-01 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for a right bundle branch block.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection a bladder condition.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1970 to 
February 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware which granted service connection for a 
right bundle branch block and assigned a noncompensable 
rating, effective March 27, 2007.  The rating decision also 
denied the Veteran's request to reopen his claim for service 
connection for cystitis.

The issue of entitlement to a higher initial rating for right 
bundle branch block and the reopened claim for is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington 
DC, and will be further discussed in the REMAND section of 
this decision.


FINDINGS OF FACT

1.  The claim for service connection for a bladder condition 
was last denied in an April 1990 rating decision as the 
competent medical evidence of record did establish a nexus 
between a currently diagnosed cystitis condition and service.

2.  The evidence received since the April 1990 rating 
decision relates to a previously unestablished element of the 
claim, namely a current disability, and raises a reasonable 
possibility of substantiating the claim.



CONCLUSION OF LAW

1.  The April 1990 rating decision denying service connection 
for a bladder condition is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the April 1990 rating decision 
denying service connection for cystitis is not new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating the aspect of his claim decided 
here.  

Service Connection Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical profession."  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Finality and Reopening

A decision of the RO becomes final if no notice of 
disagreement is received within one year the decision.  
38 U.S.C.A. § 7105(b),(c) (West 2002).  A claimant may reopen 
a finally adjudicated claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108.

In deciding whether new and material evidence has been 
submitted VA looks to the evidence received since the last 
final denial of the claim on any basis.  Evans v. Brown, 9 
Vet. App. 273 (1996).

New evidence is defined as existing evidence not previously 
submitted to VA and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and 
material.  Savage v. Gober, 10 Vet. App. 488 (1997).

Bladder New and Material Evidence Claim

Entitlement to service connection for a bladder condition was 
last denied in an April 1990 rating decision on basis that 
while he was treated for cystitis in service the condition 
had resolved without evidence of residual disability.  A 
notice of disagreement was not received and the decision 
became final.  38 U.S.C.A. § 7105(c).

Evidence considered in the April 1990 rating decision 
included the Veteran's service treatment and personnel 
records.

A December 1969 entrance examination was negative for any 
relevant abnormalities and the Veteran denied suffering from 
frequent or painful urination in the accompanying Report of 
Medical History (RMH).  Complaints of an odor to his urine 
and dysuria were noted in a January 1979 treatment note and 
an assessment of rule-out cystitis was made.  A May 1979 
treatment note indicated that his diagnosed urinary tract 
infection (UTI) had been resolved.  The Veteran reported 
passing blood in his urine in a March 1981 treatment note and 
a hematuria secondary to a UTI was assessed in an April 1981 
treatment note.

Chronic cystitis and a probable UTI were assessed in May 1981 
treatment notes.  The UTI was assessed to be resolved in a 
June 1981 treatment note and noted to be mild in an August 
1981 treatment note.  A bladder biopsy conducted in June 1982 
revealed chronic cystitis and a mild epithelial hyperplasia.

An October 1989 discharge examination was negative for any 
relevant abnormalities and he denied suffering from frequent 
or painful urination in the accompanying RMH.  An elective 
vasectomy was performed in November 1989.

Additional evidence received since the April 1990 rating 
decision included a May 1990 VA orthopedic examination, an 
April 1992 VA general medical examination, an April 2007 VA 
orthopedic examination, a June 2007 VA cardiology 
examination, a July 2007 VA cardiology examination, VA 
treatment records and various private treatment records.

A May 1990 VA orthopedic examination and an April 1992 VA 
general medical examination were negative for any complaints 
or findings related to a bladder condition.  Physical 
examination conducted during the April 1992 examination was 
negative for a percussible urinary bladder.

Recurrent UTIs and prostatitis were diagnosed following a 
June 2000 private cystoscopy.

A slow stream, incomplete emptying and nocturia two to four 
times per night were reported in a September 2000 VA 
treatment note.

At a cystourethroscopy in March 2006, it was noted that the 
Veteran had a history of recurrent UTIs, prostatism, 
hypospadias, and incomplete bladder empting.  The pre- and 
post-operative diagnoses were recurrent UTIs, prostatism, 
hyperospadias, incomplete bladder emptying, and benign 
prostatic hypertrophy (BPH).  The urologist noted that there 
were no signs of any significant bladder pathology, but there 
was significant bladder outlet obstruction secondary to BPH.  
Urine cultures and cytology were being submitted, but the 
results of that testing are not of record.

Bladder complaints were denied during an April 2007 VA 
orthopedic examination.

A June 2007 and a July 2007 VA cardiology examinations were 
negative for any complaints of a bladder condition.

The prior final denial was essentially premised on the 
absence of any residuals of the cystitis noted in service.  
The March 2006 treatment record provides evidence of a 
current disability and the reports of recurrent UTIs suggest 
that the current disability could be related to the UTIs 
noted in service.  This evidence relates to elements of the 
claim that were previously found to be lacking, and raises a 
reasonable possibility of substantiating the claim.  As such, 
it is new and material evidence and the claim is reopened.


ORDER

New and material evidence having been received; the claim for 
service connection for a bladder disability is reopened.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83.

As noted above bladder conditions, including UTIs and 
cystitis were noted in service.  The 2006 treatment record 
reports recurrent UTIs after service, and includes diagnoses 
of what may be a current disability.  An examination is 
needed to assess whether there is a relationship between a 
current bladder disability and service.

With regard to the evaluation for right bundle branch block, 
the record shows that service connection was granted on the 
basis of the Veteran's March 2007 claim for service 
connection for a heart condition, including a heart attack.  
The Veteran has been denied a compensable rating for the 
right bundle branch block largely on the basis of VA 
examiner's opinions that the right bundle branch block did 
not cause the heart attack.  The Veteran's claim for service 
connection for residuals of the heart attack has not been 
adjudicated, but is inextricably intertwined with the 
evaluation for the right bundle branch block.

While the VA examiners have determined that the right bundle 
branch block did not cause the myocardial infarction, they 
have not addressed the question of whether the right bundle 
branch block aggravated the heart disease that causes the 
myocardial infarction.  In this regard, James M. Ritter, 
M.D., wrote in September 1998, that the myocardial infarction 
was "complicated" by the right bundle branch block and 
brady dysarhythmias (which were initially identified during 
service).  Compensation is payable for the degree of 
aggravation of a non-service connected disability caused by a 
service connected disability.  Allen v. Brown, 7 Vet App 439 
(1995); 38 C.F.R. § 3.310(a),(b) (2009). 

The VA examiners did not specifically address Dr. Ritter's 
comment.  Hence, further examination is needed.

Accordingly, this appeal is REMANDED for the following:

The Veteran should be afforded a VA examination to determine 
whether he has a current bladder disability related to the 
bladder conditions noted during service.  The examiner should 
review the claims folder and note such review in the 
examination report or in an addendum.  

1.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that any current bladder disability 
had its onset in service or is related to 
the bladder conditions (UTIs, cystitis) 
noted in service.

The examiner should provide a rationale 
for this opinion.  The examiner is 
advised that the Veteran is competent to 
report his symptoms and history and that 
his reports must be considered in 
formulating the opinion.

2.  The Veteran should be afforded a VA 
cardiology examination by a physician to 
determine whether the service connected 
right bundle branch block aggravated 
(made worse) the heart disease that 
caused his myocardial infarction or 
aggravated the myocardial infarction 
itself.  The examiner should note Dr. 
Ritter's 1998 statement that the 
myocardial infarction had been 
"complicated" by right bundle branch 
block.

If aggravation is found, the examiner 
should attempt to estimate the portion of 
the Veteran's current heart disease that 
is attributable to the aggravation.  

3.  The agency of original jurisdiction 
(AOJ) should review the examination 
reports to insure that they contain all 
findings and opinions requested in this 
remand.

4.  The AOJ should then adjudicate the 
claim for service connection for heart 
disease other than right bundle branch 
block.

5.  If any benefit for which an appeal 
has been perfected remains denied, the 
AOJ should issue a supplemental statement 
of the case and return the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


